1 F.3d 1252NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
SMITH CORONA CORPORATION, Plaintiff-Appellee,v.PELIKAN, INCORPORATED, Defendant-Appellant.
No. 92-1273.
United States Court of Appeals, Federal Circuit.
June 9, 1993.Rehearing Denied; Suggestion for Rehearing In BancDeclined July 19, 1993.

Before NEWMAN, Circuit Judge, BENNETT, Senior Circuit Judge, and ARCHER, Circuit Judge.
NEWMAN, Circuit Judge.


1
Pelikan appeals the decision of the United States District Court for the Middle District of Tennessee, holding that United States Patent No. 4,900,171 and United States Design Patents Nos.  Des. 308,070 and Des. 310,384 were not proved invalid, and were infringed by certain cassettes made and sold by Pelikan.1


2
We have carefully reviewed the district court's judgment in light of the premises, the facts, and the law.  This case was thoroughly litigated, and the district court's findings and conclusions are set out in detail in its opinion, familiarity with which is presumed.  Although we deem the case quite close on its facts, and on the application of the law to the facts, we do not discern reversible error in the district court's decision, which is accordingly affirmed.



1
 Smith Corona Corp. v. Pelikan, Inc., 784 F.Supp. 452 (M.D.Tenn.1992)